             Case 2:20-cv-00088-TSZ Document 45 Filed 03/08/21 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          TSUNG H HSU,
 8                              Plaintiff,
 9            v.                                         C20-88 TSZ

10        NORTHWESTERN MUTUAL LIFE                       MINUTE ORDER
          INSURANCE COMPANY,
11
                                Defendant.
12

13         On March 8, 2021, the Court held a virtual status conference to address
   (i) Plaintiff’s Motion for Reconsideration, docket no. 41, and (ii) the trial date and
14 manner in which the trial will be conducted, among other trial-related issues. See Minute
   Orders (docket nos. 39 & 42). The following Minute Order is made by direction of the
15 Court, the Honorable Thomas S. Zilly, United States District Judge:
           (1)   For the reasons stated on the record, Plaintiff’s Motion for Reconsideration,
16
   docket no. 41, is GRANTED. See Staples v. Allstate Ins. Co., 176 Wn.2d 404, 418, 295
   P.3d 201 (2013); George v. Nw. Mut. Life Ins., No. C10-668-RSM, 2011 WL 3881476, at
17
   *8–9 (W.D. Wash. Sep. 1, 2011). The portion of the Court’s Order entered on February
   25, 2021, granting summary judgment in favor of Defendant as to any claim for benefits
18
   prior to March 2018, is hereby VACATED. See Order (docket no. 38 at 5–6).
19         (2)     For the reasons stated on the record, the trial date is CONTINUED to June
   28, 2021. If in-person civil jury trials are no longer suspended, see General Order 18-20,
20 this jury trial will be conducted in person. Otherwise, the trial will be conducted
   remotely via the ZoomGov platform, in which case counsel will be provided further
21 instruction. The Court issues the following amended schedule:

22

23

     MINUTE ORDER - 1
                 Case 2:20-cv-00088-TSZ Document 45 Filed 03/08/21 Page 2 of 2




 1               JURY TRIAL set for 9:00 AM on                              June 28, 2021

 2               Length of trial                                            4–6 days

 3               Pretrial Order,1 Trial Briefs, and Proposed Voir           June 11, 2021
                 Dire/Jury Instructions due by
 4               Pretrial Conference set for 10:00 AM on                    June 18, 2021
 5        All other terms and conditions, and all dates and deadlines not inconsistent
   herewith, contained in the Minute Order Setting Trial Date and Related Dates, docket
 6 no. 10, shall remain in full force and effect.

 7          (3)       The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 8
              Dated this 8th day of March, 2021.
 9

10                                                        William M. McCool
                                                          Clerk
11
                                                          s/Gail Glass
12                                                        Deputy Clerk

13

14

15

16

17

18

19

20

21
     1
         The Agreed Pretrial Order shall be filed in CM/ECF and shall also be attached as a Word
22 compatible file to an e-mail sent to the following address: ZillyOrders@wawd.uscourts.gov.

23

     MINUTE ORDER - 2
